Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	
Claims 85-86, 89-95, 137-138, 140-142 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. (USPGPub 2014/0079755) in view of Rudmik (“Using Preoperative SNOT-22 Score to Inform Patient Decision for Endoscopic Sinus Surgery” Laryngoscope, 07/2015, Vol. 7, pp 1517-1522).
Regarding claims 85, 91, 95 and 141, Eaton teaches providing a self-expanding (abstract) implant wherein the implant, based on the zero order release of Eaton [0115], drug amounts that can be released per day [0114] and the number of days over which the drug may be released [0091], may contain more than 5000 micrograms of mometasone furoate [0114] wherein the implant is described as being implanted near a paranasal sinus [0003] or within one or more sinus cavities or sinus regions including the nasal passage [0006] wherein this teaching is reasonably implicit of the middle meatus and have a zero order release for 12 weeks according to the data cited above.  Eaton fails to teach the use of two of the implants in conjunction with one another.  However, under normal circumstances due to biological symmetry, most humans have two middle meatuses wherein both could be subject to the same medical condition.  As such, the use of the medical devices to treat multiple meatuses in multiple patients or two meatuses in the same patient would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to attempt as a mere combination of prior art elements according to the same methods used to deploy a single device wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Eaton fails to teach wherein a SNOT test is performed before the implantation of the medical devices so as to determine if the patient is a candidate for a surgery wherein the implantation method using the sinus stents is used as an alternative and wherein the patient is found to be improved to a point such that at the end of a 12 week period following the implantation procedure the patient is no longer qualified for the surgical procedure that they would have been qualified for based on the SNOT test.  
However, Rudmik teaches that it is known to use pre-operative SNOT scores to determine if a patient is a good candidate for endoscopic sinus surgery (see Conclusions) wherein the SNOT score is used as part of the analysis of a doctor wherein they commonly weigh factors including risk versus benefit, known alternatives  and respective costs (see Introduction) for the treatment of chronic sinusitis wherein ESS is one possible technique for treatment (see Objective) wherein it is noted that the purpose of the SNOT score to help achieve at least an MCID corresponding to a reduced SNOT score (see Results), wherein a low obtained SNOT score would disqualify a patient for surgery as described above. Based on the collective teachings of Rudmik and Eaton, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a SNOT score for a patient with sinusitis in order to determine if ESS was warranted as described by Eaton and thereafter to choose an alternative treatment technique based on factors such as risk versus reward, known alternatives and respective costs such as the technique provided by Eaton for treating sinusitis by implanting drug coated stents in the sinus cavities, wherein if the treatment were successful based on a post-treatment SNOT score as also provided by Rudmik a doctor could determine that a patient was no longer eligible for ESS considering the improvement provided to the patients quality of life as described by Rudmik and would be the presumed purpose of the invention of Eaton as an overview. It is further noted that SNOT scoring reads upon a measuring a reduction of symptoms.
Regarding claim 86, given a known zero order release characteristic, cited dosages and length of time as cited above, Eaton teaches implants that read on the current claims.
Regarding claim 89, Eaton further teaches treating chronic occlusions [0204].
Regarding claim 90, although it is not stated by Eaton, but chronic sinus occlusions may exhibit all of the symptoms listed and would inherently by definition cause at least some nasal obstruction and difficulty breathing through nasal passages.  Further it should be noted that the currently claims do not actively claim treating the condition which requires implantation.  The current claims merely require that the products are “configured to fit” in given areas in order to treat a sinus condition but the implants are not actually placed in the currently claimed method.
Regarding claims 92 and 94, Eaton teaches braided and helical structures for the implants (Fig. 22A-22L).
Regarding claim 93, Eaton teaches wherein the implants may comprise tubular structures (Figs. 21A-Fig 22L).
	Regarding claims 137, 140 and 142, Eaton teaches providing a self-expanding (abstract) implant wherein the implant, based on the zero order release of Eaton [0115], drug amounts that can be released per day [0114] and the number of days over which the drug may be released [0091], may contain more than 5000 micrograms of mometasone furoate [0114] wherein the implant is shown to be configured to be placed in the middle meatus (Figs 6-7C) and have a zero order release. Eaton fails to teach the use of two of the implants in conjunction with one another.  However, under normal circumstances due to biological symmetry, most humans have two middle meatuses wherein both could be subject to the same medical condition.  As such, the use of the medical devices to treat multiple meatuses in multiple patients or two meatuses in the same patient would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to attempt as a mere combination of prior art elements according to the same methods used to deploy a single device wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further it is noted that because Eaton teaches that his invention may delivery anti-inflammatory medication to the sinuses [0005] making it a reasonable treatment for sinusitis (inflammation of the sinuses). Eaton fails to teach wherein a SNOT test is performed before the implantation of the medical devices so as to determine if the patient is a candidate for a surgery wherein the implantation method using the sinus stents is used as an alternative and wherein the patient is found to be improved to a point such that at the end of a 20 week period following the implantation procedure the patient is no longer qualified for the surgical procedure that they would have been qualified for based on the SNOT test.  
However, Rudmik teaches that it is known to use pre-operative SNOT scores to determine if a patient is a good candidate for endoscopic sinus surgery (see Conclusions) wherein the SNOT score is used as part of the analysis of a doctor wherein they commonly weigh factors including risk versus benefit, known alternatives  and respective costs (see Introduction) for the treatment of chronic sinusitis wherein ESS is one possible technique for treatment (see Objective) wherein it is noted that the purpose of the SNOT score to help achieve at least an MCID corresponding to a reduced SNOT score (see Results), wherein a low obtained SNOT score would disqualify a patient for surgery as described above. Based on the collective teachings of Rudmik and Eaton, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a SNOT score for a patient with sinusitis in order to determine if ESS was warranted as described by Eaton and thereafter to choose an alternative treatment technique based on factors such as risk versus reward, known alternatives and respective costs such as the technique provided by Eaton for treating sinusitis by implanting drug coated stents in the sinus cavities, wherein if the treatment were successful based on a post-treatment SNOT score as also provided by Rudmik a doctor could determine that a patient was no longer eligible for ESS considering the improvement provided to the patients quality of life as described by Rudmik and would be the presumed purpose of the invention of Eaton as an overview. Further it is noted that the use of the SNOT scoring reads upon measuring a reduction in symptoms.
	Regarding claim 138, given a known zero order release characteristic, cited dosages and length of time as cited above, Eaton teaches implants that read on the current claims.

Claims 139 is rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al. (USPGPub 2014/0079755) as applied to claims 85-86, 89-95, 137-138, 140 and 142 above, and further in view of Rudmik (“Using Preoperative SNOT-22 Score to Inform Patient Decision for Endoscopic Sinus Surgery” Laryngoscope, 07/2015, Vol. 7, pp 1517-1522).
	Regarding claims 139, Eaton teaches providing a self-expanding (abstract) implant wherein the implant, based on the zero order release of Eaton [0115], drug amounts that can be released per day [0114] and the number of days over which the drug may be released [0091], may contain more than 5000 micrograms of mometasone furoate [0114] wherein the implant is shown to be configured to be placed in the middle meatus (Figs 6-7C) and have a zero order release for 12 weeks according to the data cited above.  Eaton fails to teach the use of two of the implants in conjunction with one another.  However, under normal circumstances due to biological symmetry, most humans have two middle meatuses wherein both could be subject to the same medical condition.  As such, the use of the medical devices to treat multiple meatuses in multiple patients or two meatuses in the same patient would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to attempt as a mere combination of prior art elements according to the same methods used to deploy a single device wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further it is noted that because Eaton teaches that his invention may delivery anti-inflammatory medication to the sinuses [0005] making it a reasonable treatment for sinusitis (inflammation of the sinuses). Eaton fails to teach wherein a SNOT test is performed before the implantation of the medical devices so as to determine if the patient is a candidate for a surgery wherein the implantation method using the sinus stents is used as an alternative and wherein the patient is found to be improved to a point such that at the end of a 20 week period following the implantation procedure the patient is no longer qualified for the surgical procedure that they would have been qualified for based on the SNOT test.  However, Rudmik teaches that it is known to use pre-operative SNOT scores to determine if a patient is a good candidate for endoscopic sinus surgery (see Conclusions) wherein the SNOT score is used as part of the analysis of a doctor wherein they commonly weigh factors including risk versus benefit, known alternatives  and respective costs (see Introduction) for the treatment of chronic sinusitis wherein ESS is one possible technique for treatment (see Objective) wherein it is noted that the purpose of the SNOT score to help achieve at least an MCID corresponding to a reduced SNOT score (see Results), wherein a low obtained SNOT score would disqualify a patient for surgery as described above. Based on the collective teachings of Rudmik and Eaton, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a SNOT score for a patient with sinusitis in order to determine if ESS was warranted as described by Eaton and thereafter to choose an alternative treatment technique based on factors such as risk versus reward, known alternatives and respective costs such as the technique provided by Eaton for treating sinusitis by implanting drug coated stents in the sinus cavities, wherein if the treatment were successful based on a post-treatment SNOT score as also provided by Rudmik a doctor could determine that a patient was no longer eligible for ESS considering the improvement provided to the patients quality of life as described by Rudmik and would be the presumed purpose of the invention of Eaton as an overview.
Response to Arguments
	The applicant argues that because Eaton fails to explicitly state that the implant may be placed  in the middle meatus then it cannot reasonably be implied.  However, in the portion cited by both the examiner and the applicant [0006], Eaton explicitly states that the implant may be placed in the osteomeatal complex which comprises the middle meatus and is limited in scope.  Further it is “near a paranasal sinus” as stated by Eaton.  Further and importantly, in the portion of [0006] that the applicant left out of their arguments, Eaton states that even outside of the narrow area stated, “the devices may be useful within an hollow-body organ (i.e. throat, bilary duct, organ or passageway…), wherein a meatus is defined as a bodily passageway and nothing more.

    PNG
    media_image1.png
    256
    676
    media_image1.png
    Greyscale

To be clear, it is the position of the examiner that the reference could not be more implicit without using the literal phrase “middle meatus” but nonetheless the reference explicitly teaches usage in any bodily passageway, which would include the middle meatus.
	As relates to arguments regarding zero order release, zero order release is by definition:


    PNG
    media_image2.png
    291
    757
    media_image2.png
    Greyscale

Therefore by teaching that “drugs may be released at a constant rate” as cited by both the applicant and examiner, it cannot be argued that Eaton fails to teach zero order release.
	Regarding bilateral placement of the devices, as noted, the examiner concedes that Eaton does not teach bilateral placement.  However, the examiner further applied case law and reasoning in conjunction with the art to reject the claims and the applicant has not reasonably argued that the use of two devices to treat two areas is not reasonably logical.  However, the examiner noted that an unexpected result from the use of two implants would reasonably overcome the art of record.  However, the applicant does not show this.  The applicant shows a graph of results of double implant placement in Fig. 40.  However this does not compare to the use of a single implant as already taught by Eaton.  As such, the use of two implants over one is not supported by the figure of the applicant.
	As relates to the teachings of 5000 micrograms of MF, it is noted that Eaton teaches 1) a constant release rate [0115, as cited] of MF at 5-500 micrograms per day [0114, as cited] for timeframes between 5 and 120 days.  The combination of these elements reads on a wide range of MF initial concentrations including 5000MF.  Further the embodiment shown in 3B may be a specific embodiment but it is not one that is exclusive of the amounts of drugs used or release rates of the invention.  The applicant’s argument that the embodiment of 3B is not combinable with other teachings of Eaton is incorrect.
	As relates to the use of SNOT scores in conjunction with implantation, the applicant states that the affidavit acknowledges that it is known to use SNOT scores to determine if a patient is a surgical candidate as was argued by the examiner.  As such, the SNOT score is reasonably an indicator of a need of treatment for a patient. It is used to measure discomfort and difficulties experienced by the patient due to their condition.  As argued by the examiner, it is not reasonably the first course of action for physicians to attempt their more/most invasive techniques.  There are always risks associated with surgery and as such attempting methods that would be considered non-surgical is a logical first step over surgery. As such and reasonably, the use of a less invasive technique would be obvious and logical to those in the field.  Further it must be acknowledged that the invention of Eaton is for treatment of a condition (i.e., to improve the condition). Factually it would be illogical for a doctor or surgeon to employ the device of Eaton without an expectation of lowering a SNOT score (i.e., improving a patient’s condition). As such, using the device to reduce the need for a more invasive surgery is not only likely the intent of Eaton, it is also the most logical use of the device of Eaton. 
	As relates to the applicants argument related to the use of non-surgical treatments, it should be noted that the placement of a sinus stent is normally considered to be a surgical procedure and it considered to be by Eaton which is in the exact same field of invention.  However, the applicants’ point is taken regarding what they meant as relates to their method being “non-surgical”.  However, the point remains the same as relates to the teachings of Rudmik.  The applicant argues that Rudmik doesn’t explicitly teach the use SNOT scores to determine a possible candidate for invasive surgery and then treating them such that it is determined that they no longer would be a candidate.  The examiner does not deny this but the examiner also provided logical reasoning as to why one of ordinary skill in the art would use the SNOT score in this manner. However, MPEP 2144 (I) clearly states that rationale may be in a reference or reasoned from common knowledge in the field, scientific principles, art-recognized equivalents or legal precedent.  The examiner provided reasoned arguments based on the scientific use of SNOT scores as to why one would use them as claimed, but the applicant did not reasonably address this.  It was merely argued that the prior art did not explicitly teach it, which the examiner does not deny.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717